Exhibit 10.27

 

LOGO [g280078g12d38.jpg]

June 26, 2014

Dear Natalie:

We are pleased to offer you an offer of employment with ContraFect Corporation
(hereinafter the “Company”). The general terms of this offer are as follows:

You are being hired into the position of General Counsel reporting to Julia
Gregory, Chief Executive Officer. As General Counsel, we invite you to become a
member of our Executive committee. Your starting date is expected to be on or
about August 15, 2014; duties and responsibilities have been/will be described
to you, and may change from time to time within the discretion of management.

Your starting compensation shall be $300,000 per year, paid semi-monthly. You
will also be eligible for an annual incentive bonus of 30% of base salary based
upon mutually agreed upon criteria. In addition, you shall be eligible for a
performance review after six (6) months of full time employment, at which time
the Company will consider increasing your base salary by $25,000 based upon
mutually agreed upon criteria. After 1 year of service, your performance shall
be reviewed, at which time your base salary may be increased by $25,000 based
upon mutually agreed upon criteria.

You will be granted pre-IPO incentive stock options to purchase an aggregate
number of 150,000 shares of ContraFect common stock, at the fair market price
based on the day that the Board of Directors approves the grant. The number of
shares purchasable under this option grant and the exercise price shall be
proportionately adjusted concurrently with the effectiveness of any stock split,
reverse stock split, or combination. These pre-IPO options will vest over a
three year period (25% upon start date, 25% on each of the first three
anniversaries of start date), and will have a term of ten (10) years, subject to
the terms of ContraFect Corporation’s Amended and Restated 2008 Equity Incentive
Plan.

In the event that you are terminated by ContraFect without cause, ContraFect
shall pay severance benefits equal to twelve (12) months of base salary and
bonus, prorated for the period.

As a full-time employee, you will be entitled to standard Company benefits,
including medical benefits, paid holidays, paid sick/personal days and paid
vacation. These are each described in the Employee Handbook.



--------------------------------------------------------------------------------

This offer is expressly conditioned on the following:

 

  a. Satisfactory completion of all required forms, including a form I-9 which
establishes your authorization to work in the United States and a w-4 form;

 

  b. Your execution and delivery to us of the enclosed Confidential Information
and Inventions Assignment Agreement simultaneously with your execution and
return to us of this Offer Letter on or before Tuesday, July 1, 2014;

 

  c. Please note that ContraFect is an at-will employer. This means you can
resign your employment at any time, with or without cause or reason, and
reciprocally, the Company can terminate your employment, with or without cause,
reason, and/or advance notice.

Your acceptance of this offer shall also mean that you agree to, at all times,
abide by the Company’s policies and procedures.

Please confirm your acceptance of this offer by signing below. You further
acknowledge by signing below that with this Offer Letter you received the
Confidential Information and Inventions Assignment Agreement referred to above.

We are delighted to invite you to join ContraFect. It is an exciting time in our
Company’s history as we prepare our important drug, CF-301 for clinical trials
and we become a public company. We are using ContraFect’s technical expertise to
develop biotherapeutic products for infectious diseases that have high rates of
unmet medical needs, particularly products used in hospital-based markets. We
are confident that you will play an important role in the growth and success of
the Company.

Sincerely,

 

LOGO [g280078g60y87.jpg]

 

LOGO [g280078g62n11.jpg]



--------------------------------------------------------------------------------

Amendment No. 1 to Employment Agreement with Natalie Bogdanos, Esq.

This Amendment No. 1 (the “Amendment”) is entered into by and between ContraFect
Corporation (the “Employer”), and Natalie Bogdanos, Esq., (the “Employee”), as
of November 2, 2015.

In consideration of the mutual agreements set forth below, the Employer and the
Employee agree to amend the Employment Letter Agreement with the following
additions:

“You will be eligible for an annual incentive bonus of 30% of your annual base
salary, subject to performance against mutually agreed-upon goals (effective
January 1, 2016, 70% corporate/30% individual). You will also be eligible for
stock option grants on an annual basis.

“In the event that you are terminated by the Company without Cause, or in the
event that you resign with Good Reason, as defined below, you will be given
(i) a severance payment in the amount that is equal to twelve (12) months of
your then-current base salary, (ii) a payment equal to twelve (12) months of
bonus and (iii) a payment equal to twelve (12) months of applicable health
insurance premiums (inclusive of dental and vision insurance) due under COBRA,
provided that you first sign a Severance and Release Agreement in a form
prescribed by the Company. These severance payments shall be paid over twelve
(12) months as

any regular paycheck.

“Good Reason” shall mean the occurrence of any of the events or conditions as
described here: (i) a material diminution of your authority, duties and
responsibilities; (ii) a material reduction in your then-effective base salary,
or (iii) the relocation of your principal place of employment to a location that
is more than fifty (50) miles “as the crow flies” from Yonkers, New York.
Employee must provide written notice (“Notice of Good Reason”) to Employer of
the existence of a condition described in subsections (i) through (iii) above
within 30 days of Employee’s knowledge of the initial existence of the condition
or such right is waived. The Notice of Good Reason shall fully set forth the
facts comprising the event(s) or circumstance(s) giving rise to Good Reason.
Employer shall have a period (the “Good Reason Notice Period”) of 30 days during
which it may remedy the condition so that it shall not constitute Good Reason or
inform Employee that it does not believe Good Reason exists. If Employee
believes that the condition has not been cured, or that Good Reason exists
notwithstanding Employer’s belief that it does not, then Employee shall either
abandon the contention that Good Reason exists or terminate employment within 30
days. If Employee continues to work beyond the 30th day without resigning,
Employee shall be deemed to have waived Good Reason for the event(s) or
circumstance(s) set forth in the Notice of Good Reason.





--------------------------------------------------------------------------------

“If there is a Change of Control Event and, within twelve (12) months of such
Change of Control Event, you resign for Good Reason or you are terminated
without Cause, you will receive the severance benefits as outlined above, and,
in addition, your then-outstanding stock options and other equity awards, if
any, will become immediately fully vested and exercisable. All such benefits are
conditioned upon the execution of a Severance and Release Agreement in a form
prescribed by the Company or its successors.

“A “Change of Control Event” means any of the following: (i) any person, or
persons acting as a group, or entity (except for a current stockholder) becomes
the beneficial owner of greater than 50% of the then-outstanding voting power of
the Company; (ii) a change in the composition of the Board of Directors, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (a) are directors of the
Company as of the date hereof, or (a) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of those directors
whose election or nomination was not in connection with any transaction
described in subsections (i), (iii) or (iv) or in connection with an actual or
threatened proxy contest relating to the election of directors of the Company;
(iii) a merger or consolidation with another entity where the voting securities
of the Company outstanding immediately before the transaction constitute less
than a majority of the voting power of the voting securities of the surviving
entity outstanding immediately after the transaction, or (iv) the sale or
disposition of all or substantially all of the Company’s assets. “Non-diversion.
During the Restricted Period, Employee will not divert or attempt to divert or
take advantage of or attempt to take advantage of any actual or potential
business or opportunities of Employer.

“Non-recruitment. Employee acknowledges that Employer has and will continue to
invest substantial time and effort in assembling its workforce. Accordingly,
Employee agrees that, during the Restricted Period, Employee will not directly
or indirectly (i) hire away any individuals who were employed by, or providing
independent contractor services to, Employer during the one-year period prior to
the date of termination of Employee’s service with Employer, or (ii) directly or
indirectly, entice, solicit or seek to induce or influence any such employees or
independent contractors to leave or curtail their service with Employer or to
provide services to others. In addition, during the Restricted Period, Employee
agrees that Employee will not directly or indirectly solicit or induce or
attempt to solicit or induce any customer of Employer for the benefit of
Employee or any other business venture to discontinue its business relationship
with Employer or its business with Employer, reduce the amount of business which
any such customer has customarily done or contemplating doing with Employer or
to refrain from entering into a new business relationship with Employer”



--------------------------------------------------------------------------------

Section 409A. The Company and you intend, and this Amendment No. 1 to the
Employment Agreement shall be construed, that any amounts or benefits payable or
provided under this Amendment and the Company’s and your exercise of authority
or discretion hereunder shall either be exempt from or comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“the Code”) and the treasury regulations relating thereto so as not to subject
you to the payment of the tax, interest and any tax penalty which may be imposed
under Code Section 409A. The provisions of this Amendment shall be interpreted
and construed in a manner consistent with such intent. In the event that any
provision of this Amendment would otherwise fail to satisfy the requirements of
Section 409A and the treasury regulations relating thereto, the Company and you
agree to further amend this Amendment to maintain to the maximum extent
practicable the original intent of the provision without violating the
requirements of Code Section 409A. Notwithstanding anything in this Amendment,
you acknowledge and agree that the Company has not made any representations to
you as to the tax treatment of any payments or benefits under this Amendment,
and the Company does not guarantee the tax treatment of any payments or benefits
under this Agreement, including without limitation pursuant to Section 409A of
the Code, federal, state, or local tax laws or regulations.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
and delivered as of the date first written above.

 

LOGO [g280078g81a40.jpg]

 

LOGO [g280078g15e08.jpg]